Case 9:21-cv-00069-TH-KFG Document 7 Filed 08/02/21 Page 1 of 1 PageID #: 27



                             IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS

                                              LUFKIN DIVISION

PAUL LEE DEWALT, JR.                                      §

VS.                                                       §                    CIVIL ACTION NO. 9:21cv69

DIRECTOR, TDCJ-CID                                        §

                                 ORDER ADOPTING
                THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Paul Lee Dewalt, Jr., proceeding pro se, filed the above-styled petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. The court referred this matter to the Honorable Keith F.

Giblin, United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636 and applicable

orders of this Court. The Magistrate Judge has submitted a Report and Recommendation of United

States Magistrate Judge recommending the petition be denied.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report

and Recommendation.1

                                                     ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment shall be entered denying

the petition.

        SIGNED this the 2 day of August, 2021.




                                            ____________________________
                                            Thad Heartfield
                                            United States District Judge



         1
           Petitioner did file a response to the Report and Recommendation asking that his civil rights claims be
severed into a separate lawsuit. The court has entered an order severing the civil rights claims.
